Citation Nr: 0802226	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  00-09 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for degenerative joint disease of the right knee, prior to 
April 2005.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the left knee, prior to April 
2005.

The issues of entitlement to secondary service connection for 
back, neck, and arm disabilities are addressed in a separate 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant; R.N.; L.N.
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 1999 and 
August 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which granted 
service connection for the right and left knee disabilities.  
The veteran perfected separate appeals of the initial ratings 
assigned.  

Through the course of the long appeal, the RO increased the 
ratings on three occasions.  Two of these increases, in 
August 2002 (right knee) and December 2003 (left knee) were 
granted and made effective the initial date of the grant of 
service connection (February 1998).  However, in a January 
2006 rating decision, the third increase to 40 percent for 
both knees, was granted effective in April 2005.  

The veteran notified VA in correspondence received in 
February 2006 that he was satisfied with the 40 percent 
rating for each knee, but that he disagreed with the 
effective date of that grant.  The RO treated this 
correspondence as an earlier effective date claim for the 
grant of the 40 percent rating, and consequently issued a 
statement of the case in July 2006.  No substantive appeal 
has been received since that SOC.  

However, the Board construes the veteran's February 2006 
correspondence as ultimately a continued disagreement with 
his initial rating, specifically prior to the April 2005 
grant of 40 percent.  Therefore, the issues regarding his 
initial ratings remain in appellate status. 

The veteran has given testimony before two Veterans Law 
Judges (VLJ) in conjunction with his appeal, first in May 
2004 and again in April 2007.  Though specific testimony 
relative to the higher ratings was not elicited in April 
2007, the issue was raised briefly at that time.  Because 
VLJs who conduct the hearing shall participate in making the 
final determination of the claim, a panel decision is 
required in this instance.  See 38 U.S.C.A. § 7107(c); 
38 C.F.R. § 20.707 (2007).


FINDINGS OF FACT

1. Prior to April 2005, the veteran's right knee disability 
was manifested by extension limited to between 10 and 20 
degrees; flexion limited to between 80 and 100 degrees; and 
effusion and pain, requiring the use of a cane.

2.  The evidence prior to April 2005 does not show that the 
veteran's right knee has objective lateral instability or 
recurrent subluxation, or dislocated semilunar cartilage. 

3.  On May 10, 2000, a genu valgus deformity of the right 
knee was found to be a manifestation of the veteran's 
service-connected right knee disability.  

4.  Prior to April 2005, the veteran's left knee disability 
was manifested by limitation of extension from zero to 15 
degrees; flexion limited to between 90 and 120 degrees; and 
effusion and pain, requiring the use of a cane.

5.  The evidence prior to April 2005 does not show that the 
veteran's left knee had objective lateral instability or 
recurrent subluxation, or dislocated semilunar cartilage. 

6.  On May 24, 2001, a genu valgus deformity of the left knee 
was found to be a manifestation of the veteran's service-
connected left knee disability.  




CONCLUSIONS OF LAW

1.  Prior to April 2005, the criteria for a rating in excess 
of 30 percent for degenerative joint disease of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2007).

2.  The criteria for a separate 10 percent rating for genu 
varus deformity of the right knee are met, from May 10, 2000.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.20, 4.27, 4.71a, Diagnostic 
Code 5299-5263 (2007).

3.  Prior to April 2005, the criteria for a rating in excess 
of 20 percent for degenerative arthritis of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2007).

4.  The criteria for a separate 10 percent rating for genu 
varus deformity of the left knee are met, from May 24, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.20, 4.27, 4.71a, Diagnostic 
Code 5299-5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for higher ratings for his service-connected knee 
disabilities; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  

Since these claims are the appeal of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in January 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a rating decision or an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims on three separate 
occasions during the appellate period.  The duties to notify 
and assist have been met.

Disability Evaluations

The veteran seeks higher initial ratings for his bilateral 
knee disabilities, specifically for the initial period from 
February 1998 to April 2005.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Right Knee

Prior to April 2005, the veteran's service-connected 
degenerative joint disease of the right knee carries a 30 
percent evaluation under DC 5261, the rating criteria for 
limitation of extension of the leg.  For a rating in excess 
of 30 percent under DC 5261, there must be limitation of 
extension of the leg to 30 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5261 (2007).  

Three VA examinations are of record.  In March 1998, the 
veteran's extension was limited to 10 degrees.  In May 2001 
and November 2003, it was limited to 20 degrees.  Outpatient 
clinical records consistently show a limitation to 10 
degrees.  See VA progress notes dated in June 2002; January, 
March, April, July, and October 2003; and January 2004.  At 
no point has the veteran's limitation of extension 
objectively been noted to be higher than 20 degrees.  
Therefore, a rating in excess of the 30 percent assigned 
under this code is not warranted. 

VA's Office of the General Counsel (OGC) has held that 
separate evaluations under DC 5261 and DC 5260, the code for 
limitation of flexion of the leg, may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 
59990 (September 17, 2004).  For a rating under DC 5260, 
flexion would have to be limited to 60 degrees or less.  
38 C.F.R. § 4.71a, DC 5260 (2007).  

In this case, the veteran's flexion has been measured with 
the same frequency as his extension.  Specifically, the March 
1998 exam showed flexion limited to 100 degrees.  In May 
2001, it was limited to 90 degrees.  The November 2003 exam 
demonstrated limitation of flexion to 80 degrees.  Outpatient 
clinical records consistently noted flexion limited to 100 
degrees.  See VA progress notes dated in June 2002; January, 
March, April, July, and October 2003; and January 2004.  As 
the veteran's limitation of flexion has not been 60 degrees 
or less during the appellate period, a separate rating under 
DC 5260 is not warranted.  

OGC also has held that a claimant who has both arthritis and 
instability of a knee may be granted separate evaluation 
under DC 5257, without violating the rule against pyramiding 
in 38 C.F.R. § 4.14 (2007).  That code provides 10, 20, and 
30 percent ratings for slight, moderate, and severe 
impairment of the knee, based on lateral instability or 
recurrent subluxation.  38 C.F.R. § 4.71a, DC 5257 (2007).  
Here, however, a separate rating based on instability of the 
joint is not appropriate.  

Prior to his April 2005 examination, the veteran's subjective 
complaints referable to this knee disability centered on the 
pain which he experienced with activity such as walking or 
golfing.  He had not presented with complaints of instability 
or subluxation.  

Objectively, with very few exceptions, the veteran's right 
knee examinations have resulted in negative findings for 
instability of the ligaments.  His VA examinations in March 
1998, May 2001, and November 2003 all found the ligaments to 
be stable.  Outpatient clinical records do not contradict 
these findings.  The ligaments were specifically found to be 
stable in progress notes dated in May 2000; March, June, and 
September 2002; January and October 2003; and January 2004.  
While "minimal instability" was noted in December 2000 and 
"moderate instability" was noted in April 2004, these two 
findings cannot be viewed in isolation of the remainder of 
the evidence, which fails to show a consistent pattern of 
instability.  As such, the preponderance of the objective 
medical evidence is against a finding of recurrent 
subluxation or lateral instability sufficient to warrant a 
separate rating under this code for any period of his claim 
prior to April 2005.  

X-ray studies do not support a separate 20 percent rating 
based on DC 5258, which requires the presence of dislocated 
cartilage with locking, pain, and effusion.  Although the 
veteran frequently has had fluid drained from his knee, at no 
point during the relevant period has diagnostic testing shown 
dislocated cartilage.  In March 1998, May 2001, and November 
2003, there was no showing of dislocated cartilage noted, nor 
were any dislocations found.  In addition, effusion into the 
joint was not reflected on each of these x-rays.  Thus, DC 
5258 does not provide an avenue for a separate or higher 
rating in this case.

The veteran does have a rather significant genu valgus 
deformity in his right knee that was first documented in the 
course of VA outpatient treatment in May 2000 and that has 
been noted since.  See, e.g., VA examination May 2001, 
finding a 15 degree deformity.  This manifestation of his 
disability warrants a separate rating.  

Although genu varus deformities are not listed in the 
Schedule, it is permissible to rate analogously to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2007).  According 
to the policy in the schedule, when a disability is not 
specifically listed, the Diagnostic Code will be "built 
up," meaning that the first 2 digits will be selected from 
that part of the schedule most closely identifying the part 
of the body involved, and the last 2 digits will be "99."  
38 C.F.R. § 4.27 (2007).  For example, Diagnostic Code 5299 
is used to identify unlisted musculoskeletal disabilities.

In this case, the veteran's genu valgus deformity is 
analogous to the genu recurvatum listed in DC 5263, which 
provides a 10 percent rating for an acquired, traumatic 
deformity with demonstrated weakness and insecurity in weight 
bearing.  38 C.F.R. § 4.71a, DC 5263.  The May 2001 VA exam 
noted the deformity, and described it in conjunction with a 
severe limp, favoring the right side, noting the veteran's 
use of a cane to aid ambulation.  This shows weakness of the 
joint and insecurity in weight bearing.  

The law against pyramiding, which specifically states that 
the evaluation of the same manifestations under various 
diagnoses is to be avoided, is not violated, as this is an 
entirely different manifestation than the degenerative 
disease described above.  Accordingly, a separate 10 percent 
rating for genu valgus deformity of the right knee is 
appropriate, effective May 10, 2000, the date the deformity 
first was objectively shown.  




In sum, the 30 percent rating assigned the veteran's right 
knee disability prior to April 2005, under DC 5260 for 
limitation of extension, is appropriate.  A separate rating 
for his genu valgus deformity is also appropriate.  However, 
ratings based on any other impairment of the knee have not 
been substantiated for the initial rating period prior to 
April 2005.  

Left Knee

The veteran's service-connected degenerative arthritis of the 
left knee is assigned a 20 percent rating prior to April 
2005, under 38 C.F.R. § 4.71a, DC 5261, the code for 
limitation of extension.  He seeks a higher rating, 
contending that his left knee has been as bad as his right 
knee. For a rating in excess of 20 percent for the left knee 
disability, the evidence must demonstrate limitation of 
extension of more than 20 degrees.  

On VA examinations in March 1998 and May 2001, the veteran 
indicated that he was in "constant pain" but this his right 
knee was worse than his left.  Range of motion showed normal 
extension to zero degrees.  During his November 2003 
examination, he reported that his left knee was causing 
almost as much pain as his right.  At that time, his 
extension was limited to 15 degrees.  Outpatient clinical 
records show similar findings.  See, e.g., VA progress note 
dated in January 2004, noting a limitation of 10 degrees 
extension.  

These findings, while showing a worsening of symptoms, do not 
show a limitation of extension of 20 degrees or greater.  
Thus, a higher rating under DC 5261 is not warranted.

Referable to limitation of flexion, the previously cited 
regulation applies.  For a rating under this code, there must 
be limitation of flexion to 60 degrees or less.  38 C.F.R. 
§ 4.71a, DC 5260.  In this case, the aforementioned VA 
examinations in 1998, 2001, and 2003 show limitation of 
flexion to between 90 and 120 degrees.  Thus, a separate 
rating for flexion is not warranted.  

Outpatient clinical records and exam reports have been 
thoroughly reviewed.  Neither lateral instability nor 
recurrent subluxation has been noted objectively on the 
record referable to the left knee.  As such, DC 5257 is 
inapplicable.  

A rating under DC 5258 for dislocated semilunar cartilage is 
also not applicable for the left knee.  X-rays have not shown 
such during the course of the appeal.  See VA x-ray reports, 
dated in March 1998, May 2001, and November 2003.

Similar to the right knee, however, the left knee also has a 
noted genu valgus deformity.  It was first discovered 
objectively on VA examination on May 24, 2001, at which time 
a 5 degree deformity was noted.  It was confirmed on routine 
examination in April 2004.  Under the same reasoning as 
above, a separate 10 percent rating for the left knee is 
appropriate.  See 38 C.F.R. § 4.71a, DC 5299-5263 (2007).

As a final matter, it is noted that the veteran's functional 
loss referable to both of his knees has been considered and 
found to be adequately compensated by the currently assigned 
ratings.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  For the 
relevant period, there was no objective showing of additional 
pain, fatigue, or weakened movement on repetition of 
movement.  During his November 2003 VA exam, the physician 
did note generally that the veteran's range of motion "could 
be decreased by 30 to 40 percent during a flare-up or during 
overuse."  This possibility, however, does not represent 
further limitation sufficient to warrant additional 
compensation under DeLuca.  It is noted that the veteran has 
been found consistently to be able to carry out activities of 
daily living.  The current ratings, with the additional 10 
percent ratings for valgus deformities, adequately compensate 
the veteran for his service-connected knee disabilities.  




ORDER

An evaluation in excess of 30 percent for degenerative joint 
disease of the right knee, prior to April 2005, is denied.

A separate evaluation of 10 percent for genu varus deformity 
of the right knee is granted from May 2000, subject to 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for degenerative 
arthritis of the left knee, prior to April 2005, is denied.

A separate evaluation of 10 percent for genu varus deformity 
of the left knee is granted from May 2001, subject to 
regulations applicable to the payment of monetary benefits.



___________________________                           
___________________________
   Thomas  J. Dannaher                                                            
Linda A. Howell
    Veterans Law Judge			Acting Veterans Law 
Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals


___________________________
                  Steven L. Cohn 
               Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


